 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (as amended, supplemented, restated and/or
modified from time to time, this “Agreement”) is entered into as of September
20, 2020 among Boxlight Corporation, a Nevada corporation (the “Company”), and
Lind Global Asset Management, LLC, a Delaware limited liability company (the
“Investor”).

 

BACKGROUND

 

A.       The board of directors (the “Board of Directors”) of the Company has
authorized the issuance to the Investor of the Note (as defined below) and the
Closing Shares (as defined below).

 

B       The Investor desires to purchase the Note and the Closing Shares on the
terms and conditions set forth in this Agreement.

 

C.       Concurrently with the execution of this Agreement, the Company and the
Investor will enter into a Third Amended and Restated Security Agreement,
substantially in the form attached hereto as Exhibit A (the “Security
Agreement”), pursuant to which the Company will grant a second priority security
interest in substantially all of its assets to secure the Company’s obligations
hereunder.

 

NOW THEREFORE, in consideration of the foregoing recitals and the covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Investor hereby agree as follows:

 

1.       DEFINITIONS. As used in this Agreement, the following terms shall have
the following meanings specified or indicated below, and such meanings shall be
equally applicable to the singular and plural forms of such defined terms:

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Acquisition” means the acquisition by the Company or any direct or indirect
Subsidiary of the Company of a majority of the Equity Interests or substantially
all of the assets and business of any Person, whether by direct purchase of
Equity Interests, asset purchase, merger, consolidation or like combination,
including, without limitation, a Material Acquisition.

 

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified.

 

“Agreement” has the meaning set forth in the preamble.

 

“Blue Sky Application” has the meaning set forth in Section 9.3(a).

 

“Board of Directors” has the meaning set forth in the recitals.

 

 

 



 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banks are permitted or required to be closed in New York City.

 

“Capital Stock” means the Common Stock, Class B Common Stock, the Preferred
Stock of the Company and any other classes of capital stock of the Company.

 

“Change of Control” means, with respect to the Company:

 

(a)a change in the composition of the Board of Directors of the Company at a
single shareholder meeting where a majority of the individuals that were
directors of the Company immediately prior to the start of such shareholder
meeting are no longer directors at the conclusion of such meeting;

 

(b)a change in composition of the Board of Directors of the Company prior to the
termination of this Agreement where a majority of the individuals that were
directors as of the date of this Agreement cease to be directors of the Company
prior to the termination of this Agreement;

 

(c)any two of the individuals who are the Chief Executive Officer, Chief
Financial Officer or Chief Operating Officer as of the date of this Agreement
cease to hold such position at any time prior to the termination of this
Agreement;

 

(d)other than a shareholder that holds such a position at the date of this
Agreement, if a Person comes to have beneficial ownership, control or direction
over more than forty percent (40%) of the voting rights attached to any class of
voting securities of the Company; or

 

(e)the sale or other disposition by the Company or any of its Subsidiaries in a
single transaction, or in a series of transactions, of all or substantially all
of their respective assets.

 

“Class B Common Stock” has the meaning set forth in Section 3.4(a).

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Date” has the meaning set forth in Section 2.2.

 

“Closing Shares” has the meaning set forth in Section 2.1.

 

“Code” has the meaning set forth in Section 2.1.

 

“Commitment Fee” means an amount equal to Four Hundred Thousand Dollars
($400,000.00).

 

“Common Stock” means the Class A common stock of the Company, par value $0.0001
per share.

 

“Company” has the meaning set forth in the preamble.

 

2

 

 

“Conversion Shares” means the shares of Common Stock issuable upon the full or
any partial conversion of the Note.

 

“Effectiveness Period” means the period of time that will terminate upon the
first date on which all Investor Shares are either covered by the Registration
Statement or may be sold without restriction or have been sold by the Investor,
including volume or manner-of-sale restrictions, pursuant to Rule 144.

 

“Equity Interests” means and includes capital stock, membership interests and
other similar equity securities, and shall also include warrants or options to
purchase capital stock, membership interests or other equity interests.

 

“Event” means any event, change, development, effect, condition, circumstance,
matter, occurrence or state of facts.

 

“Event of Default” has the meaning set forth in Section 7.1.

 

“Exempted Securities” means (a) shares of Common Stock, convertible Preferred
Stock, or rights, warrants or options to purchase Common Stock issued in
connection with any Acquisition (including a Material Acquisition) approved by
the Investor, (b) equity securities issued by reason of a dividend, stock split,
split-up or other distribution on shares of Common Stock, (c) shares of Common
Stock, convertible preferred stock or rights, warrants or options to purchase
Common Stock issued to employees or directors of, or consultants or advisors to,
the Company or any of its Subsidiaries pursuant to a plan, agreement or
arrangement approved by the Board of Directors (“Equity Plans”), or (d) shares
of Common Stock actually issued upon the exercise of options or shares of Common
Stock actually issued upon the conversion or exchange of any securities
convertible into Common Stock, in each case provided that such issuance is
pursuant to the terms of the applicable option or convertible security.

 

“Funding Amount” means an amount equal to Twenty Million Dollars ($20,000,000).

 

“HSR Act” has the meaning set forth in Section 5.16.

 

“Indebtedness” means, as to any Person at any particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with generally accepted accounting principles: (a) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all direct or contingent obligations of such Person arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments: (c) net
obligations of such Person under any swap or derivatives contract; (d) all
obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than 60 days after the date on which
such trade account payable was created; (e) indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse; (f) capital lease or synthetic lease
obligations; (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any equity interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and (h) all guarantees of such Person in
respect of any of the foregoing.

 

3

 

 

“Investor” has the meaning set forth in the preamble.

 

“Investor Group” shall mean the Investor plus any other Person with which the
Investor is considered to be part of a group under Section 13 of the 1934 Act or
with which the Investor otherwise files reports under Sections 13 and/or 16 of
the 1934 Act.

 

“Investor Party” has the meaning set forth in Section 5.12(a).

 

“Investor Shares” means the Conversion Shares, the Closing Shares and any other
shares issued or issuable to the Investor pursuant to this Agreement or the
Note.

 

“IP Rights” has the meaning set forth in Section 3.10.

 

“July 2020 Prospectus” has the meaning set forth in Section 3.29.

 

“July 2020 Registration Statement” has the meaning set forth in Section 3.29.

 

“Law” means any law, rule, regulation, order, judgment or decree, including,
without limitation, any federal and state securities laws.

 

“Lien” means any mortgage, charge, pledge, hypothecation, security interest,
assignment by way of security, lien (statutory or otherwise), encumbrance,
conditional sale agreement, capital lease, financing lease, deposit arrangement,
title retention agreement, and any other agreement, trust or arrangement that in
substance secures payment or performance of an obligation.

 

“Losses” has the meaning set forth in Section 5.12(a).

 

“Material Acquisition” means any Acquisition in which the payment of all or a
portion of the purchase price or consideration to any one or more Persons shall
cause the cash reserves of the Company to fall below $20,000,000.

 

“Material Adverse Effect” means any material adverse effect on (i) the
businesses, properties, assets, prospects, operations, results of operations or
financial condition of the Company, or the Company and the Subsidiaries, taken
as a whole, or (ii) the ability of the Company to consummate the transactions
contemplated by this Agreement or to perform its obligations hereunder or under
the Note taken as a whole; provided, however, that none of the following shall
be deemed either alone or in combination to constitute, and none of the
following shall be taken into account in determining whether there has been or
would be, a Material Adverse Effect: (a) any adverse effect resulting from or
arising out of general economic conditions; (b) any adverse effect resulting
from or arising out of general conditions in the industries in which the Company
and the Subsidiaries operate; (c) any adverse effect resulting from any changes
to applicable Law; (d) any adverse effect resulting from or arising out of any
natural disaster or any acts of terrorism, sabotage, military action or war or
any escalation or worsening thereof; or (e) any adverse effect resulting from or
arising out of the COVID-19 pandemic; provided, further, that any event,
occurrence, fact, condition or change referred to in clauses (a) through (d)
immediately above shall be taken into account in determining whether a Material
Adverse Effect has occurred or could reasonably be expected to occur to the
extent that such event, occurrence, fact, condition or change has a
disproportionate effect on the Company and/or the Subsidiaries compared to other
participants in the industries in which the Company and the Subsidiaries
operate.

 

4

 

 

“Maximum Percentage” means 4.99%; provided, that if at any time after the date
hereof the Investor Group beneficially owns in excess of 4.99% of any class of
Equity Interests in the Company that is registered under the 1934 Act (excluding
any Equity Interests deemed beneficially owned by virtue of the Note and the
Closing Shares), then the Maximum Percentage shall automatically increase to
9.99% so long as the Investor Group owns in excess of 4.99% of such class of
Equity Interests (and shall, for the avoidance of doubt, automatically decrease
to 4.99% upon the Investor Group ceasing to own in excess of 4.99% of such class
of Equity Interests).

 

“Money Laundering Laws” has the meaning set forth in Section 3.26.

 

“New Securities” means, collectively, equity securities of the Company, whether
or not currently authorized, as well as rights, options, or warrants to purchase
such equity securities, or securities of any type whatsoever that are, or may
become, convertible or exchangeable into or exercisable for such equity
securities.

 

“Note” has the meaning set forth in Section 2.1.

 

“OFAC” has the meaning set forth in Section 3.24.

 

“Permitted Indebtedness” means, collectively, (a) all Indebtedness listed on
Schedule 3.22 to this Agreement; (b) Indebtedness existing on the date hereof
and owing to Sallyport under the Sallyport Agreement, provided the aggregate
principal amount thereof does not exceed $6,000,000 at any time; (c) without
duplication of clause (b) hereof, any Refinancing Indebtedness; provided, the
aggregate principal amount thereof (together with any commitments thereunder)
does not exceed the outstanding principal amount of the Indebtedness owing to
Sallyport (together with any commitments thereunder) at the time of such
refinancing; (d) Indebtedness owed to Lind Global Macro Fund LP (“Lind Macro”),
(e) Indebtedness, including purchase money Indebtedness, then binding on, or
incurred in connection with the Acquisition of, any Person who is the subject of
such Acquisition so long as such Indebtedness was not incurred in contemplation
of such Acquisition, and (f) redeemable Preferred Stock issued in connection
with any Acquisition approved by the Investor; provided that the aggregate
amount of such Indebtedness permitted to be incurred under clauses (b), (c), and
(e) above does not exceed $20,000,000 at any time.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preferred Stock” means, collectively, the Class A Preferred Stock, Class B
Preferred Stock and Class C Preferred Stock.

 

5

 

 

“Preferred A Stock” has the meaning set forth in Section 3.4(a).

 

“Preferred B Stock” has the meaning set forth in Section 3.4(a).

 

“Preferred C Stock” has the meaning set forth in Section 3.4(a).

 

“Prepayment Rights” shall have the meaning set forth in Section 2.5.

 

“Principal Amount” has the meaning set forth in Section 2.1.

 

“Proceedings” has the meaning set forth in Section 3.6.

 

“Prohibited Transaction” means a transaction with a third party or third parties
in which the Company issues or sells (or arranges or agrees to issue or sell):

 

(a)       any debt, equity or equity-linked securities (including options or
warrants) that are convertible into, exchangeable or exercisable for, or include
the right to receive shares of the Company’s Capital Stock:

 

(i)       at a conversion, repayment, exercise or exchange rate or other price
that is based on, and/or varies with, the trading prices of, or quotations for,
shares of Common Stock; or

 

(ii)       at a conversion, repayment, exercise or exchange rate or other price
that is subject to being reset at some future date after the initial issuance of
such debt, equity or equity-linked security or upon the occurrence of specified
or contingent events (other than warrants that may be repriced by the Company);
or

 

(b)       any securities in a capital or debt raising transaction or series of
related transactions which grant to an investor the right to receive additional
securities based upon future transactions of the Company on terms more favorable
than those granted to such investor in such first transaction or series of
related transactions;

 

and are deemed to include transactions generally referred to as at-the-market
transactions (ATMs) or equity lines of credit and stand-by equity distribution
agreements, and convertible securities and loans having a similar effect.
Notwithstanding the foregoing, and for the avoidance of doubt, rights issuances,
shareholder purchase plans, Equity Plans, convertible securities, or issuances
of Equity Interests, based on the trading price of the Common Stock on the
Trading Market but each at a fixed price per share, shall not be deemed to be a
Prohibited Transaction.

 

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Investor Shares covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and any “free writing prospectus” as defined in
Rule 405 under the 1933 Act.

 

“Refinancing Indebtedness” means any Indebtedness incurred by the Company from a
Refinancing Lender which refinances the Indebtedness owing to Sallyport under
the Sallyport Agreement provided (a) such Indebtedness is on substantially the
same terms as the Indebtedness owing Sallyport under the Sallyport Agreement
(i.e. a factoring facility); (b) the principal amount of such Indebtedness does
not exceed the principal amount of Indebtedness owing to Sallyport under the
Sallyport Agreement at the time of such refinancing; (c) any Liens to secure
such Indebtedness does not extend to any asset which was not otherwise subject
to a Lien in favor of Sallyport under the Sallyport Agreement; and (d) the
Refinancing Lender has entered into an Intercreditor Agreement on substantially
the same terms as contained in the Sallyport Intercreditor Agreement.

 

6

 

 

“Refinancing Lender” means any commercial lender which refinances the
Indebtedness owing to Sallyport under the Sallyport Agreement.

 

“register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Investor Shares pursuant
to the provisions of this Agreement, including the Prospectus and amendments and
supplements to such Registration Statement, and including post-effective
amendments, all exhibits and all material incorporated by reference in such
Registration Statement.

 

“Reverse Split” has the meaning set forth in Section 5.21.

 

“Sallyport” means Sallyport Commercial Finance, LLC.

 

“Sallyport Agreement” means that certain Account Sale and Purchase Agreement
dated as of September 5, 2017 between Sallyport and the Company.

 

“Sallyport Intercreditor Agreement” means that certain Third Amended and
Restated Intercreditor Agreement dated as of the date hereof by and among the
Company, the Investor, Lind Global Macro Fund, LP and Sallyport, as the same may
be amended, restated and/or modified from time to time.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Documents” has the meaning set forth in Section 3.5(a).

 

“Securities” means the Note and the Investor Shares.

 

“Securities Termination Event” means either of the following has occurred:

 

(a)       trading in securities generally in the United States has been
suspended or limited for a consecutive period of greater than three (3) Business
Days; or

 

(b)       a banking moratorium has been declared by the United States or the New
York State authorities and is continuing for a consecutive period of greater
than three (3) Business Days.

 

7

 

 

“Security Agreement” has the meaning set forth in the recitals.

 

“Stockholder Approval” shall mean the approval of the holders of a majority of
the outstanding shares of Company’s voting Common Stock: (a) if and to the
extent legally required, to amend the Company’s Articles of Incorporation to
increase the number of authorized shares of Common Stock by at least the number
of shares of Common Stock equal to the number of Investor Shares issuable
hereunder, (b) in connection with the Company’s ability to comply with Rule
5635(d) promulgated by Nasdaq, to ratify and approve all of the transactions
contemplated by the Transaction Documents, including the issuance of all of
Investor Shares issued and potentially issuable to the Investor thereunder, all
as may be required by the applicable rules and regulations of the Trading Market
(or any successor entity).

 

“Subordinated Creditors” means any creditor of the Company and its Subsidiaries
listed on Schedule 3.22 holding unsecured Indebtedness.

 

“Subsidiaries” and “Subsidiary” have the meaning set forth in Section 3.4(b).

 

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

 

“Trading Market” means whichever of the New York Stock Exchange, NYSE: Amex
Exchange, or the Nasdaq Stock Market (including the Nasdaq Capital Market), on
which the Common Stock is listed or quoted for trading on the date in question.

 

“Transaction Documents” means this Agreement, the Note, the Security Agreement
and any other documents or agreements executed or delivered in connection with
the transactions contemplated hereunder.

 

“VWAP” means, as of any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of one share of Common
Stock trading in the ordinary course of business on the applicable Trading Price
for such date (or the nearest preceding date) on such Trading Market as reported
by Bloomberg Financial L.P.; (b) if the Common Stock is not then listed on a
Trading Market and if the Common Stock is traded in the over-the-counter market,
as reported by the OTC Bulletin Board, the volume weighted average price of one
share of Common Stock for such date (or the nearest preceding date) on the OTC
Bulletin Board, as reported by Bloomberg Financial L.P.; (c) if the Common Stock
is not then listed or quoted on the OTC Bulletin Board and if prices for the
Common Stock is then reported in the “Pink Sheets” published by the Pink OTC
Markets Inc. (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price of one share of Common Stock so
reported, as reported by Bloomberg Financial L.P.; or (d) in all other cases,
the fair market value of one share of Common Stock as determined by an
independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company (in each case rounded to four decimal places).

 

8

 

 

2.       PURCHASE AND SALE OF THE NOTE AND CLOSING SHARES.

 

2.1       Purchase and Sale of the Note and Closing Shares. Subject to the terms
and conditions set forth herein, at the Closing, the Company shall issue and
sell to the Investor, and the Investor shall purchase from the Company, (a) a
convertible promissory note, in the form attached hereto as Exhibit B (the
“Note”), in the principal amount of Twenty Two Million Dollars ($22,000,000.00)
(the “Principal Amount”) and (b) [●]1 shares of Common Stock (the “Closing
Shares”), in exchange for the Funding Amount. The Investor and the Company agree
that for U.S. federal income tax purposes and applicable state, local and
non-U.S. tax purposes, the Funding Amount shall be allocable between the Note
and the Closing Shares based on the relative fair market values thereof. Neither
the Investor nor the Company shall take any contrary position on any tax return,
or in any audit, claim, investigation, inquiry or proceeding in respect of
taxes, unless otherwise required pursuant to a final determination within the
meaning of Section 1313 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any analogous provision of applicable state, local or non-U.S. Law.

 

2.2       Closing. The closing hereunder, including payment for and delivery of
the Note and the Closing Shares, shall take place remotely via the exchange of
documents and signatures, no later than two (2) Business Days following the
execution and delivery of this Agreement, subject to satisfaction or waiver of
the conditions set forth in Section 6, or at such other time and place as the
Company and the Investor agree upon, orally or in writing (the “Closing,” and
the date of the Closing being the “Closing Date”).

 

2.3       Commitment Fee. At the Closing, the Company shall pay to the Investor
the Commitment Fee, in United States dollars and in immediately available funds.
The Commitment Fee shall be paid by being offset against the Funding Amount
payable by the Investor at Closing.

 

2.4       Prepayment Right. As set forth in the Note, in its sole discretion and
upon giving the prior written notice set forth in the Note, the Company will
have the right to pre-pay the entire then outstanding principal amount of the
Note and all interest accrued thereon at any time with no penalty or premium of
any kind (“Prepayment Right”); provided, that in the event that the Company
elects to exercise its Prepayment Right, the Investor will have the option to
convert up to twenty-five percent (25%) of the then outstanding principal amount
of the Note and all interest accrued thereon, at a price per share equal to the
lesser of the Cash Repayment Price and the Conversion Price (as each such terms
is defined in the Note); provided further, however, that that in the event of a
Change of Control, the Company shall pay to the Investor a premium of five
percent (5%) of the outstanding principal amount of the Note.

 

2.5       Second Rank Obligation. As an inducement for the Investor to enter
into this Agreement and to purchase the Note, all obligations of the Company
pursuant to this Agreement and the Note shall be secured by a first priority
security interest in and lien up all of the assets of the Company pursuant to
the Security Agreement, provided, that, (a) so long as the Sallyport
Intercreditor Agreement (or another Intercreditor Agreement (as such term is
defined in the Security Agreement) with the Refinancing Lender, if applicable)
is in full force and effect or (b) the Company grants a Permitted Lien (as such
term is defined in the Security Agreement) pursuant to clause (d) of the
definition thereof, a second priority security interest (or such other ranking
as may be approved in writing by the Investor).

 



 



1 NTD: The Company will issue $500,000 in bonus shares to the Investor,
calculated based on the 20-day VWAP prior to closing.

 

9

 

 

3.       REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents
and warrants to the Investor and covenants with the Investor that, except as is
set forth in the Disclosure Letter being delivered to the Investor as of the
date hereof and as of the Closing Date, the following representations and
warranties are true and correct:

 

3.1       Organization and Qualification. The Company is a corporation duly
organized and validly existing in good standing under the Laws of the State of
Nevada and has the requisite corporate power and authority to own its properties
and to carry on its business as now being conducted. The Company is duly
qualified to do business and is in good standing in every jurisdiction in which
the ownership of its property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect.

 

3.2       Authorization; Enforcement; Compliance with Other Instruments. The
Company has the requisite corporate power and authority to execute the
Transaction Documents, to issue and sell the Note pursuant hereto, and to
perform its obligations under the Transaction Documents, including issuing the
Investor Shares on the terms set forth in this Agreement. The execution and
delivery of the Transaction Documents by the Company and the issuance and sale
of the Note and the issuance of the Closing Shares pursuant hereto, including
without limitation the reservation of the Conversion Shares for future insuance,
have been duly and validly authorized by the Company’s Board of Directors and no
further consent or authorization is required by the Company, its Board of
Directors, its stockholders or any other Person in connection therewith. The
Transaction Documents have been duly and validly executed and delivered by the
Company and constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar Laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

 

3.3       No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the issuance and sale of the Note and
the issuance of the Closing Shares hereunder will not (a) conflict with or
result in a violation of the Company’s Articles of Incorporation or Bylaws, (b)
conflict with, or constitute a material default (or an event which, with notice
or lapse of time or both, would become a material default) under, or give to
others any right of termination, amendment, acceleration or cancellation of, any
material agreement to which the Company or any of the Subsidiaries is a party,
or (c) subject to the making of the filings referred to in Section 5, and,
violate in any material respect any Law or any rule or regulation of the Nasdaq
Stock Market applicable to the Company or any of the Subsidiaries or by which
any of their properties or assets are bound or affected. Assuming the accuracy
of the Investor’s representations in Section 4 and subject to the making of the
filings referred to in Section 5, (i) no approval or authorization will be
required from any governmental authority or agency, regulatory or
self-regulatory agency or other third party (including the Nasdaq Stock Market)
in connection with the issuance of the Note, the Closing Shares and the other
transactions contemplated by this Agreement (including the issuance of the
Conversion Shares upon conversion of the Note), other than the Stockholder
Approval, and (ii) the issuance of the Note, the Closing Shares, and the
issuance of the Conversion Shares upon the conversion of the Note will be exempt
from the registration and qualification requirements under the 1933 Act and all
applicable state securities Laws.

 

10

 

 

3.4       Capitalization and Subsidiaries2.

 

(a)       The authorized Capital Stock of the Company consists of: (i)
150,000,000 shares of Common Stock; (ii) 50,000,000 shares of Class B non-voting
Common Stock (the “Class B Common Stock”), (iii) 250,000 shares of non-voting
Series A preferred stock, par value $0.0001 per share (the “Preferred A Stock”)
(iv) 1,548,000 shares of non-voting, convertible and redeemable Series B
Preferred Stock, par value $0.0001 per share (the “Preferred B Stock”) and (v)
1,290,000 shares of non-voting, convertible and redeemable Series C Preferred
Stock, par value $0.0001 per share (the “Preferred C Stock”), and (vi)
46,912,000 shares to be designated by the Company’s Board of Directors. As of
the close of business on September 18, 2020: (A) 50,302,240 shares of Common
Stock were issued and outstanding (not including shares held in treasury); (B)
no shares of Class B Common Stock were issued and outstanding (not including
shares held in treasury); (C) no shares of Common Stock or Class B Common Stock
were issued and held by the Company in its treasury; and (D) 167,972 shares of
Preferred Stock were issued and outstanding or held by the Company in its
treasury; and since September 18, 2020 and through the date of this Agreement,
no additional shares of Common Stock or Preferred Stock have been issued. As of
the date of this Agreement, (x) an aggregate of 4,837,552 shares of Common stock
are issuable upon exercise of options granted under the Company’s 2014 Stock
Incentive Plan of which 1,884,562 shares were exercisable as of June 30, 2020
and 747,011 additional shares were reserved for future issuance thereunder; (y)
167,972 shares of Common Stock are issuable to the holders of Series A Preferred
Stock which automatically converted into Common Stock as of November 30, 2018;
(z) 365,000 shares of Common Stock are reserved for issuance upon exercise of
outstanding warrants with exercise prices ranging from $0.43 to $7.70 per share;
and (aa) 0 shares of Common Stock are to be returned by securities counsel to
the Company for cancellation. The Closing Shares, when issued pursuant to
Section 2.1 of this Agreement, respectively, will be been validly issued, fully
paid non-assessable and free from all taxes, liens and charges with respect to
the issuance thereof. The Company has duly reserved up to 18,000,000 shares of
Common Stock for issuance upon conversion of the Note (which assumes Repayment
Shares are used to pay all principal installments and accrued interest under the
Note). The Conversion Shares, when issued upon conversion of the Note in
accordance with its terms, if and when issued pursuant to Section 2.4 of this
Agreement, will be validly issued, fully paid and non-assessable and free from
all taxes, liens and charges with respect to the issuance thereof. No shares of
the Company’s Capital Stock are subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the
Company. The Company’s Articles of Incorporation, as amended, and Bylaws on file
on the SEC’s EDGAR website are true and correct copies of the Company’s Articles
of Incorporation and Bylaws as in effect as of the date hereof. The Company is
not in violation of any provision of its Articles of Incorporation or Bylaws.

 

(b)       Schedule 3.4(b) lists each direct and indirect subsidiary of the
Company (each, a “Subsidiary” and collectively, the “Subsidiaries”) and
indicates for each Subsidiary (i) the authorized capital stock or other Equity
Interests of such Subsidiary as of the date hereof, (ii) the number and kind of
shares or other ownership interests of such Subsidiary that are issued and
outstanding as of the date hereof, and (iii) the owner of such shares or other
ownership interests. To the extent the Company forms or otherwise acquires any
direct or indirect subsidiary after the date hereof, the Company shall
immediately upate Schedule 3.4(b) to include the information as to such new
Subsidiary (and such new entity shall constitute a Subsidiary hereunder
immediately upon its formation of acquisition, as the case may be). Except as
set forth on Schedule 3.4(b), no Subsidiary has any outstanding stock options,
warrants or other instruments pursuant to which such Subsidiary may at any time
or under any circumstances be obligated to issue any shares of its capital stock
or other Equity Interests. Each Subsidiary is duly organized and validly
existing in good standing under the Laws of its jurisdiction of formation and
has all requisite power and authority to own its properties and to carry on its
business as now being conducted.

 



 



2 NTD: Company to update capitalization.

 

11

 

 

 

(c)       Except as set forth on Schedule 3.4(c), neither the Company nor any
Subsidiary is bound by any agreement or arrangement pursuant to which it is
obligated to register the sale of any securities under the 1933 Act. There are
no outstanding securities of the Company or any of the Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to redeem or purchase any security of the
Company or any Subsidiary. There are no outstanding securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Note or the Investor Shares. Neither the Company nor any
Subsidiary has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement.

 

3.5       SEC Documents; Financial Statements.

 

(a)       As of the date hereof, the Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). As of their respective
filing dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(b)       As of their respective dates, the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles, and audited by a firm
that is a member a member of the Public Companies Accounting Oversight Board
consistently applied, during the periods involved (except as may be otherwise
indicated in such financial statements or the notes thereto, or, in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements) and fairly present in all material respects the
consolidated financial position of the Company as of the dates thereof and the
consolidated results of its operations and consolidated cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments). No other written information provided by or on
behalf of the Company to the Investor in connection with the Investor’s purchase
of the Note or the issuance of the Closing Shares which is not included in the
SEC Documents contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.

 

12

 

 

(c)       The Company and each of the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) reasonable
controls to safeguard assets are in place and (iv) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences.

 

3.6       Litigation and Regulatory Proceedings. Except as disclosed in SEC
Documents, there are no material actions, causes of action, suits, claims,
proceedings, inquiries or investigations (collectively, “Proceedings”) before or
by any court, public board, government agency, self-regulatory organization or
body pending or, to the knowledge of the executive officers of Company or any of
the Subsidiaries, threatened against or affecting the Company or any of the
Subsidiaries, the Common Stock or any other class of issued and outstanding
shares of the Company’s Capital Stock, or any of the Company’s or the
Subsidiaries’ officers or directors in their capacities as such and, to the
knowledge of the executive officers of the Company, there is no reason to
believe that there is any basis for any such Proceeding.

 

3.7       No Undisclosed Events, Liabilities or Developments. No event,
development or circumstance has occurred or exists, or to the knowledge of the
executive officers of the Company is reasonably anticipated to occur or exist
that (a) would reasonably be anticipated to have a Material Adverse Effect or
(b) would be required to be disclosed by the Company under applicable securities
Laws on a registration statement filed with the SEC relating to an issuance and
sale by the Company of its Common Stock and which has not been publicly
announced.

 

3.8       Compliance with Law. The Company and each of the Subsidiaries have
conducted and are conducting their respective businesses in compliance in all
material respects with all applicable Laws and are in compliance in all material
respects with the rules and regulations of the Nasdaq Stock Market. Except as
set forth on Schedule 3.8, the Company is not aware of any facts which could
reasonably be anticipated to lead to a delisting of the Common Stock by the
Nasdaq Stock Market in the future.

 

3.9       Employee Relations. Neither the Company nor any Subsidiary is involved
in any union labor dispute nor, to the knowledge of the Company, is any such
dispute threatened. Neither the Company nor any Subsidiary is a party to any
collective bargaining agreement. No executive officer (as defined in Rule 501(f)
of the 1933 Act) has notified the Company that such officer intends to leave the
Company’s employ or otherwise terminate such officer’s employment with the
Company.

 

13

 

 

3.10       Intellectual Property Rights. The Company and each Subsidiary owns or
possesses adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(collectively, “IP Rights”) necessary to conduct their respective businesses as
now conducted. None of the material IP Rights of the Company or any of the
Subsidiaries are expected to expire or terminate within three (3) years from the
date of this Agreement. Neither the Company nor any Subsidiary is infringing,
misappropriating or otherwise violating any IP Rights of any other Person. No
claim has been asserted, and no Proceeding is pending, against the Company or
any Subsidiary alleging that the Company or any Subsidiary is infringing,
misappropriating or otherwise violating the IP Rights of any other Person, and,
to the Company’s knowledge, no such claim or Proceeding is threatened, and the
Company is not aware of any facts or circumstances which might give rise to any
such claim or Proceeding. The Company and the Subsidiaries have taken
commercially reasonable security measures to protect the secrecy,
confidentiality and value of all of their material IP Rights.

 

3.11       Environmental Laws. Except, in each case, as would not be reasonably
anticipated to have a Material Adverse Effect, the Company and the Subsidiaries
(a) are in compliance with any and all applicable Laws relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants, (b) have received and hold all
permits, licenses or other approvals required of them under all such Laws to
conduct their respective businesses and (c) are in compliance with all terms and
conditions of any such permit, license or approval.

 

3.12       Title to Assets. The Company and the Subsidiaries have good and
marketable title to all personal property owned by them which is material to
their respective businesses, in each case free and clear of all liens,
encumbrances and defects except those set forth on Schedule 3.12. Any real
property and facilities held under lease by the Company or any Subsidiary are
held under valid, subsisting and enforceable leases with such exceptions as are
not material and do not interfere with the use made and proposed to be made of
such property and buildings by the Company and the Subsidiaries.

 

3.13       Insurance. The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company reasonably believes to be
prudent and customary in the businesses in which the Company and the
Subsidiaries are engaged. Neither the Company nor any of the Subsidiaries has
been refused any insurance coverage sought or applied for, and the Company has
no reason to believe that it will not be able to renew all existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers.

 

3.14       Regulatory Permits. The Company and the Subsidiaries have in full
force and effect all certificates, approvals, authorizations and permits from
all regulatory authorities and agencies necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses, and
neither the Company nor any Subsidiary has received any notice of Proceedings
relating to the revocation or modification of any such certificate, approval,
authorization or permit, except for such certificates, approvals, authorizations
or permits with respect to which the failure to hold would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 



14

 

 

3.15       No Materially Adverse Contracts, Etc. Except as set forth on Schedule
3.15, neither the Company nor any of the Subsidiaries is (a) subject to any
charter, corporate or other legal restriction, or any judgment, decree or order
which in the judgment of the Company’s officers has or is expected in the future
to have a Material Adverse Effect or (b) a party to any contract or agreement
which in the judgment of the Company’s management has or would reasonably be
anticipated to have a Material Adverse Effect.

 

3.16       Taxes. The Company and the Subsidiaries each has made or filed, or
caused to be made or filed, all United States federal, and applicable state,
local and non-U.S. tax returns, reports and declarations required by any
jurisdiction to which it is subject and has paid all taxes and other
governmental assessments and charges that are material in amount, required to be
paid by it, regardless of whether such amounts are shown or determined to be due
on such returns, reports and declarations, except those being contested in good
faith by appropriate proceedings and for which it has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and, to the knowledge of the Company, there is no
basis for any such claim.

 

3.17       Solvency. After giving effect to the receipt by the Company of the
proceeds from the transactions contemplated by this Agreement (a) the Company’s
fair saleable value of its assets exceeds the amount that will be required to be
paid on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature; and (b) the current
cash flow of the Company, together with the proceeds the Company would receive,
were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. The Company does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt). The Company has no knowledge of any facts or circumstances
which lead it to believe that it will file for reorganization or liquidation
under the bankruptcy or reorganization Laws of any jurisdiction.

 

3.18       Investment Company. The Company is not, and is not an Affiliate of,
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

3.19       Certain Transactions. Other than as disclosed in the SEC Documents,
there are no contracts, transactions, arrangements or understandings between the
Company or any of its Subsidiaries, on the one hand, and any director, officer
or employee of thereof on the other hand, that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated by the SEC in the Company’s
Form 10-K or proxy statement pertaining to an annual meeting of stockholders.

 

3.20       No General Solicitation. Neither the Company, nor any of its
Affiliates, nor any person acting on its behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with the offer or sale of the Note pursuant to this Agreement.

 

15

 

 

3.21       Acknowledgment Regarding the Investor’s Purchase of the Note and the
Issuance of the Closing Shares. The Company’s Board of Directors has approved
the execution of the Transaction Documents and the issuance and sale of the Note
and the issuance of the Closing Shares, based on its own independent evaluation
and determination that the terms of the Transaction Documents are reasonable and
fair to the Company and in the best interests of the Company and its
stockholders. The Company is entering into this Agreement and the Security
Agreement and is issuing and selling the Note and issuing the Closing Shares
voluntarily and without economic duress. The Company has had independent legal
counsel of its own choosing review the Transaction Documents and advise the
Company with respect thereto. The Company acknowledges and agrees that the
Investor is acting solely in the capacity of an arm’s length purchaser with
respect to the Note and the issuance of the Closing Shares and the transactions
contemplated hereby and that neither the Investor nor any person affiliated with
the Investor is acting as a financial advisor to, or a fiduciary of, the Company
(or in any similar capacity) with respect to execution of the Transaction
Documents or the issuance of the Note and the Closing Shares or any other
transaction contemplated hereby.

 

3.22       Indebtedness. Schedule 3.22 to this Agreement sets forth all
Indebtedness of the Company and each Subsidiary as at June 30, 2020, other than
Indebtedness to Sallyport or Lind Macro.

 

3.23       No Brokers’, Finders’ or Other Advisory Fees or Commissions. No
brokers, finders or other similar advisory fees or commissions will be payable
by the Company or any Subsidiary or by any of their respective agents with
respect to the issuance of the Note or any of the other transactions
contemplated by this Agreement.

 

3.24       OFAC. None of the Company nor any of the Subsidiaries nor, to the
best knowledge of the Company, any director, officer, agent, employee, affiliate
or person acting on behalf of the Company and/or any Subsidiary has been or is
currently subject to any United States sanctions administered by the Office of
Foreign Assets Control of the United States Department of the Treasury (“OFAC”);
and the Company will not directly or indirectly use any proceeds received from
the Investor, or lend, contribute or otherwise make available such proceeds to
its Subsidiaries or to any affiliated entity, joint venture partner or other
person or entity, to finance any investments in, or make any payments to, any
country or person currently subject to any of the sanctions of the United States
administered by OFAC.

 

3.25       No Foreign Corrupt Practices. None of the Company or any of the
Subsidiaries has, directly or indirectly: (a) made or authorized any
contribution, payment or gift of funds or property to any official, employee or
agent of any governmental authority of any jurisdiction except as otherwise
permitted under applicable Law; or (b) made any contribution to any candidate
for public office, in either case, where either the payment or the purpose of
such contribution, payment or gift was, is, or would be prohibited under the
Foreign Corrupt Practices Act or the rules and regulations promulgated
thereunder or under any other legislation of any relevant jurisdiction covering
a similar subject matter applicable to the Company or its Subsidiaries and their
respective operations and the Company has instituted and maintained policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance with such legislation.

 

16

 

 

3.26       Anti-Money Laundering. The operations of each of the Company and the
Subsidiaries are and have been conducted at all times in compliance with all
applicable anti-money laundering Laws, regulations, rules and guidelines in its
jurisdiction of incorporation and in each other jurisdiction in which such
entity, as the case may be, conducts business (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental authority involving the Company or its Subsidiaries with respect to
any of the Money Laundering Laws is, to the best knowledge of the Company,
pending, threatened or contemplated.

 

3.27       Disclosure. The Company confirms that neither it, nor to its
knowledge, any other Person acting on its behalf has provided the Investor or
its agents or counsel with any information that the Company believes constitutes
material, non-public information, other than with respect to the Proposed
Acquisition (as defined in the Note). The Company understands and confirms that
the Investor will rely on the foregoing representations and covenants in
effecting transactions in securities of the Company. All disclosure provided to
the Investor regarding the Company, its business and the transactions
contemplated hereby, furnished by or on behalf of the Company (including the
Company’s representations and warranties set forth in this Agreement) are true
and correct in all material respects and do not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.

 

3.28        No Other Representations. Except for the representations and
warranties set forth in this Agreement and in other Transaction Documents, the
Company makes no other representations or warranties to the Investor and makes
no predictions or forecasts of future revenues or earnings.

 

3.29       Registration. The Company has prepared and filed a Registration
Statement in conformity with the requirements of the Securities Act, which
became effective on July 17, 2020, including a Prospectus (the “July 2020
Prospectus”), and such amendments and supplements thereto as may have been
required to the date of this Agreement (the “July 2020 Registration Statement”).
The July 2020 Registration Statement is effective under the Securities Act and
no stop order preventing or suspending the effectiveness of the July 2020
Registration Statement or suspending or preventing the use of the July 2020
Prospectus has been issued by the SEC and no proceedings for that purpose have
been instituted or, to the knowledge of the Company, are threatened by the SEC.
At the time the July 2020 Registration Statement and any amendments thereto
became effective, at the date of this Agreement and at the Closing Date, the
July 2020 Registration Statement and any amendments thereto conformed and will
conform in all material respects to the requirements of the Securities Act and
did not and will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading; and the July 2020 Prospectus and any
amendments or supplements thereto, at time the July 2020 Prospectus or any
amendment or supplement thereto was issued and at the Closing Date, conformed
and will conform in all material respects to the requirements of the Securities
Act and did not and will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading. To the
extent that the July 2020 Registration Statement is not available for the sales
of the Investor Shares as contemplated by this Agreement, the Company shall file
a new Registration Statement with respect to any additional shares of Common
Stock necessary to complete such sales of the Investor Shares and shall cause
such Registration Statement to become effective as promptly as practicable.
After the effectiveness of any such Registration Statement, all references to
“July 2020 Registration Statement” included in this Agreement shall be deemed to
include such new Registration Statement.

 

17

 

 

4.       REPRESENTATIONS AND WARRANTIES OF THE INVESTOR. The Investor represents
and warrants to the Company as follows:

 

4.1       Organization and Qualification. The Investor is a limited liability
company, duly organized and validly existing in good standing under the Laws of
the State of Delaware.

 

4.2       Authorization; Enforcement; Compliance with Other Instruments. The
Investor has the requisite power and authority to enter into this Agreement and
the Security Agreement and to perform its obligations under the Transaction
Documents. The execution and delivery by the Investor of the Transaction
Documents to which it is a party have been duly and validly authorized by the
Investor’s governing body and no further consent or authorization is required.
The Transaction Documents to which it is a party have been duly and validly
executed and delivered by the Investor and constitute valid and binding
obligations of the Investor, enforceable against the Investor in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar Laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

 

4.3       No Conflicts. The execution, delivery and performance of the
Transaction Documents to which it is a party by the Investor and the purchase of
the Note by the Investor and the issuance of the Closing Shares to the Investor
will not (a) conflict with or result in a violation of the Investor’s
organizational documents, (b) conflict with, or constitute a material default
(or an event which, with notice or lapse of time or both, would become a
material default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, contract, indenture
mortgage, indebtedness or instrument to which the Investor is a party, or (c)
violate any Law applicable to the Investor or by which any of the Investor’s
properties or assets are bound or affected. No approval or authorization will be
required from any governmental authority or agency, regulatory or
self-regulatory agency or other third party in connection with the purchase of
the Note and the Closing Shares and the other transactions contemplated by this
Agreement.

 

4.4       Investment Intent; Accredited Investor. The Investor is purchasing the
Note and the Closing Shares for its own account, for investment purposes, and
not with a view towards distribution. The Investor is an “accredited investor”
as such term is defined in Rule 501(a) of Regulation D of the 1933 Act. The
Investor has, by reason of its business and financial experience, such
knowledge, sophistication and experience in financial and business matters and
in making investment decisions of this type that it is capable of (a) evaluating
the merits and risks of an investment in the Note and the Investor Shares and
making an informed investment decision, (b) protecting its own interests and (c)
bearing the economic risk of such investment for an indefinite period of time.

 

18

 

 

4.5       Opportunity to Discuss. The Investor has received all materials
relating to the business, finance and operations of the Company and the
Subsidiaries as it has requested and has had an opportunity to discuss the
business, management and financial affairs of the Company and the Subsidiaries
with the Company’s management. In making its investment decision, the Investor
has relied solely on its own due diligence performed on the Company by its own
representatives.

 

4.6       No Other Representations. Except for the representations and
warranties set forth in this Agreement and in other Transaction Documents, the
Investor makes no other representations or warranties to the Company.

 

5.       OTHER AGREEMENTS OF THE PARTIES.

 

5.1       Furnishing of Information. As long as the Investor owns the
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the 1934
Act. As long as the Investor owns Securities, if the Company is not required to
file reports pursuant to such Laws, it will prepare and furnish to the Investor
and make publicly available in accordance with Rule 144(c) such information as
is required for the Investor to sell the Investor Shares under Rule 144. The
Company further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell such Investor Shares without registration under
the 1933 Act within the limitation of the exemptions provided by Rule 144 or
other applicable exemptions.

 

5.2       Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the 1933 Act) that will be integrated with the offer or sale of the
Securities in a manner that would require the registration under the 1933 Act of
the sale of the Securities to the Investor, or that will be integrated with the
offer or sale of the Securities for purposes of the rules and regulations of any
Trading Market that would require, under the rules of the Trading Market,
stockholder approval.

 

5.3       Notification of Certain Events. The Company shall give prompt written
notice to the Investor of (a) the occurrence or non-occurrence of any Event, the
occurrence or non-occurrence of which would render any representation or
warranty of the Company contained in this Agreement or any other Transaction
Document, if made on or immediately following the date of such Event, untrue or
inaccurate in any material respect, (b) the occurrence of any Event that,
individually or in combination with any other Events, has had or could
reasonably be expected to have a Material Adverse Effect, (c) any failure of the
Company to comply with or satisfy any covenant or agreement to be complied with
or satisfied by it hereunder or any Event that would otherwise result in the
nonfulfillment of any of the conditions to the Investor’s obligations hereunder,
(d) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the consummation of the
transactions contemplated by this Agreement or any other Transaction Document,
or (e) any Proceeding pending or, to the Company’s knowledge, threatened against
a party relating to the transactions contemplated by this Agreement or any other
Transaction Document; provided, that if such information constitutes material
non-public information, the Company shall, prior to providing such information
to the Investor, request Investor’s prior written consent to disclosing such
information to the Investor prior to providing it.

 

19

 

 

5.4       Available Stock. The Company shall at all times keep authorized and
reserved and available for issuance, free of preemptive rights, such number of
shares of Common Stock as are issuable upon conversion of the Note at any time.
If the Company determines at any time that it does not have a sufficient number
of authorized shares of Common Stock to reserve and keep available for issuance
as described in this Section 5.5, the Company shall use all commercially
reasonable efforts to increase the number of authorized shares of Common Stock
by seeking stockholder approval for the authorization of such additional shares.

 

5.5       Use of Proceeds. The Company will use the proceeds from the sale of
the Note and the Closing Shares for the purpose of consumating one or more
Acquisitions.

 

5.6       Repayment of Note. Except for Permitted Indebtedness, if the Company
incurs any debt consented to by the Investor, including the issuance of any
subordinated debt or convertible debt (other than the Note) or any preferred
stock, unless otherwise agreed in writing by the Investor or unless such debt is
issued to a seller as partial consideration paid to such seller in connection
with an Acquisition, the Company will immediately utilize the proceeds of such
issuance to repay the Note, if outstanding, unless waived by the Investor;
provided, that the party providing such debt enters into an intercreditor
agreement with the Company and the Investor on terms reasonably satisfactory to
the Investor.

 

5.7       Intercreditor Agreement. In the event that the Company or any
Subsidiary incurs Permitted Indebtedness, other than Preferred Stock, to a
seller as partial consideration paid to such seller in connection with an
Acquisition, unless otherwise waived in writing by the Investor, as a condition
to consummation of such Acquisition, the holder of such Permitted Indebtedness
shall enter into an intercreditor agreement with the Company and the Investor on
terms reasonably satisfactory to the Investor.

 

5.8       Prohibited Transactions. The Company hereby covenants and agrees not
to enter into any Prohibited Transactions until the earlier of (a) thirty (30)
days after such time as the Note has been repaid in full and/or has been
converted into Conversion Shares and (b) the date on which the Investor ceases
to hold any shares of Common Stock or have the right to acquire any shares of
Common Stock.

 

5.9       Prohibition on Purchase Order Financing and Sale of Future Receipts.
The Company hereby covenants and agrees not to (a) utilize its purchase order
financing option pursuant to that certain Account Sale and Purchase Agreement,
dated as of May 5, 2017, between the Company and Sallyport Commercial Finance
LLC, or any similar facility entered into by the Company or (b) make any sales
of future receipts to Radium 2 Capital Inc. or any other affiliate of C6
Capital, in each case subsequent to the date hereof, without the prior written
consent of the Investor.

 

20

 

 

5.10       No Restrictions on Transfer. Subject to restrictions on transfer
imposed by applicable securities Laws, the Investor Shares shall be freely
transferrable.

 

5.11       Securities Laws Disclosure; Publicity. The Company shall, by 9:00
a.m. (New York City time) on the Trading Day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby, and shall, within four (4) Trading Days following the date
hereof, file a Current Report on Form 8-K disclosing the material terms of the
transactions contemplated hereby and including this Agreement as an exhibit
thereto; provided, that the Company may not issue such press release or file
such Form 8-K without the Investor’s prior written consent. The Company shall
not issue any press release nor otherwise make any such public statement
regarding the Investor or the Transaction Documents without the prior written
consent of the Investor, except if such disclosure is required by Law, in which
case the Company shall (a) ensure that such disclosure is restricted and limited
in content and scope to the maximum extent permitted by Law to meet the relevant
disclosure requirement and (b) provide a copy of the proposed disclosure to the
Investor for review prior to release and the Company shall incorporate the
Investor’s reasonable comments. Following the execution of this Agreement, the
Investor and its Affiliates and/or advisors may place announcements on their
respective corporate websites and in financial and other newspapers and
publications (including, without limitation, customary “tombstone”
advertisements) describing the Investor’s relationship with the Company under
this Agreement and including the name and corporate logo of the Company.
Notwithstanding anything herein to the contrary, to comply with United States
Treasury Regulations Section 1.6011-4(b)(3)(i), each of the Company and the
Investor, and each employee, representative or other agent of the Company or the
Investor, may disclose to any and all persons, without limitation of any kind,
the U.S. federal and state income tax treatment, and the U.S. federal and state
income tax structure, of the transactions contemplated hereby and all materials
of any kind (including opinions or other tax analyses) that are provided to such
party relating to such tax treatment and tax structure insofar as such treatment
and/or structure relates to a U.S. federal or state income tax strategy provided
to such recipient.

 

5.12       Indemnification of the Investor.

 

(a)       The Company will indemnify and hold the Investor, its Affiliates and
their respective directors, officers, managers, shareholders, members, partners,
employees and agents and permitted successors and assigns (each, an “Investor
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation and defense (collectively, “Losses”) that any such Investor Party
may suffer or incur as a result of or relating to:

 

(i)       any breach or inaccuracy of any representation, warranty, covenant or
agreement made by the Company in any Transaction Document;

 

(ii)       any misrepresentation made by the Company in any Transaction Document
or in any SEC Document;

 

21

 

 

(iii)       any omission to state any material fact necessary in order to make
the statements made in any SEC Document, in light of the circumstances under
which they were made, not misleading;

 

(iv)       any Proceeding before or by any court, public board, government
agency, self-regulatory organization or body based upon, or resulting from the
execution, delivery, performance or enforcement of any of the Transaction
Documents or the consummation of the transactions contemplated thereby, and
whether or not the Investor is party thereto by claim, counterclaim, crossclaim,
as a defendant or otherwise, or if such Proceeding is based upon, or results
from, any of the items set forth in clauses (i) through (iii) above.

 

(b)       In addition to the indemnity contained herein, the Company will
reimburse each Investor Party for its reasonable legal and other expenses
(including the cost of any investigation, preparation and travel in connection
therewith) incurred in connection therewith, as such expenses are incurred.

 

(c)       The provisions of this Section 5.12 shall survive the termination or
expiration of this Agreement.

 

5.13       Non-Public Information. The Company covenants and agrees that neither
it nor any other Person acting on its behalf will provide the Investor or its
agents or counsel with any information that the Company believes constitutes
material, non-public information. To the extent the Company provides the
Investor with material, non-public information, the Company shall publicly
disclose such information within forty eight (48) hours of providing the
information to the Investor; provided, however, in the event that such material
non-public information is provided to Investor pursuant to Section 10, the
Company shall publicly disclose such information within twenty (20) Business
Days of providing the information to the Investor. The Company understands and
confirms that the Investor shall be relying on the foregoing representation in
effecting transactions in securities of the Company.

 

5.14       Stockholder Approval. The Company shall hold a special meeting of
stockholders (which may also be at the annual meeting of stockholders) on or
before the 180th calendar day following the date hereof for the purpose of
obtaining the Stockholder Approval, with the recommendation of the Board of
Directors that such proposal be approved, and the Company shall solicit proxies
from its stockholders in connection therewith in the same manner as all other
management proposals in such proxy statement and all management-appointed
proxyholders shall vote their proxies in favor of such proposal. If the Company
does not obtain Stockholder Approval at the first meeting, the Company shall
call a meeting every four months thereafter to seek Stockholder Approval until
the date the Stockholder Approval is obtained. Prior to any such stockholder
meeting, the Company shall timely file a proxy statement pursuant to Section
14(a) of the 1934 Act in compliance in all material respects with the provisions
of the Company’s Bylaws and all applicable Law.

 

5.15       Listing of Securities. The Company shall: (a) in the time and manner
required by each Trading Market on which the Common Stock is listed, prepare and
file with such Trading Market an additional shares listing application covering
the Investor Shares, (b) take all steps necessary to cause such shares to be
approved for listing on each Trading Market on which the Common Stock is listed
as soon as possible thereafter, (c) provide to the Investor evidence of such
listing, and (d) maintain the listing of such shares on each such Trading
Market.

 

22

 

 

5.16       Antitrust Notification. If the Investor determines, in the exercise
of its reasonable business judgment and upon the advice of counsel, that the
issuance of the Note or the Investor Shares pursuant to the terms hereof would
be subject to the provisions of the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended (the “HSR Act”), the Company shall file as soon as
practicable after the date on which the Company receives notice from the
Investor of the applicability of the HSR Act and a request to so file with the
United States Federal Trade Commission and the United States Department of
Justice the notification and report form required to be filed by it pursuant to
the HSR Act in connection with such issuance.

 

5.17       Change of Prime Broker, Custodian. The Investor has informed the
Company of the names of its prime broker and its share custodian. The Investor
shall notify the Company of any change in its prime broker or share custodian
within three (3) Business Days of such change having taken effect.

 

5.18       Share Transfer Agent. The Company has informed the Investor of the
name of its share transfer agent and represents and warrants that the transfer
agent participates in the Depository Trust Company Fast Automated Securities
Transfer program. The Company shall not change its share transfer agent without
the prior written consent of the Investor.

 

5.19       Tax Treatment. The Investor and the Company agree that for U.S.
federal income tax purposes, and applicable state, local and non-U.S. income tax
purposes, the Note is not intended to be, and shall not be, treated as
indebtedness. Neither the Investor nor the Company shall take any contrary
position on any tax return, or in any audit, claim, investigation, inquiry or
proceeding in respect of taxes, unless otherwise required pursuant to a final
determination within the meaning of Section 1313 of the Code, or any analogous
provision of applicable state, local or non-U.S. Law.

 

5.20       Set-Off.

 

(a)       The Investor may set off any of its obligations to the Company
(whether or not due for payment), against any of the Company’s obligations to
the Investor (whether or not due for payment) under this Agreement and/or any
other Transaction Document.

 

(b)       The Investor may do anything necessary to effect any set-off
undertaken in accordance with this Section 5.20 (including varying the date for
payment of any amount payable by the Investor to the Company).

 

5.21       Reverse Stock Split. If at any time the last closing trade price for
the Common Stock on the Trading Market as reported by the Trading Market is less
than $1.00 for 10 consecutive Trading Days, the Company shall as soon as is
reasonably practicable thereafter call a meeting of the stockholders of the
Company for purposes of approving a reverse stock split of the shares of Common
Stock such that the trade price of the Common Stock will be at least $2.00 (a
“Reverse Split”) and, subject to receipt of stockholder approval, shall use its
best efforts to promptly effect a Reverse Split.

 

23

 

 

 

5.22       Covenants in Note. The Company shall comply with all of the covenants
and agreements contained in the Note as if such covenants and agreements were
set forth herein.

 

6.       CLOSING CONDITIONS

 

6.1       Conditions Precedent to the Obligations of the Investor. The
obligation of the Investor to fund the Note and acquire the Closing Shares at
the Closing is subject to the satisfaction or waiver by the Investor, at or
before such Closing, of each of the following conditions:

 

(a)       Representations and Warranties. The representations and warranties of
the Company contained herein shall be true and correct in all material respects
as of the date when made and as of such Closing as though made on and as of such
date;

 

(b)       Performance. The Company shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by it
at or prior to such Closing;

 

(c)       No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents;

 

(d)       No Suspensions of Trading in Common Stock; Listing. Trading in the
Common Stock shall not have been suspended by the SEC or any Trading Market
(except for any suspensions of trading of not more than one day on which the
Trading Market is open solely to permit dissemination of material information
regarding the Company) at any time since the date of execution of this
Agreement, and the Common Stock shall have been at all times since such date
listed for trading on a Trading Market; and

 

(e)       Limitation on Beneficial Ownership. The issuance of the Note and the
Closing Shares shall not cause the Investor Group to become, directly or
indirectly, a “beneficial owner” (within the meaning of Section 13(d) of the
1934 Act and the rules and regulations promulgated thereunder) of a number of
Equity Interests of a class that is registered under the 1934 Act which exceeds
the Maximum Percentage of the Equity Interests of such class that are
outstanding at such time.

 

6.2       Conditions Precedent to the Obligations of the Company. The obligation
of the Company to issue the Note and other Securities at the Closing is subject
to the satisfaction or waiver by the Company, at or before such Closing, of each
of the following conditions:

 

(a)       Representations and Warranties. The representations and warranties of
the Investor contained herein shall be true and correct in all material respects
as of the date when made and as of such Closing Date as though made on and as of
such date;

 

(b)       Performance. The Investor shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by the
Investor at or prior to the Closing; and

 

24

 

 

(c)       No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 

7.       EVENTS OF DEFAULT

 

7.1       Events of Default. The occurrence of any of the following events shall
be an “Event of Default” under this Agreement:

 

(a)       an Event of Default under the Note;

 

(b)       any of the representations or warranties made by the Company or any of
its agents, officers, directors, employees or representatives in any Transaction
Document or public filing being inaccurate, false or misleading in any material
respect, as of the date as of which it is made or deemed to be made, or any
certificate or financial or other written statements furnished by or on behalf
of the Company to the Investor or any of its representatives, is inaccurate,
false or misleading, in any material respect, as of the date as of which it is
made or deemed to be made, or on any Closing Date; or

 

(c)       a failure by the Company to comply with any of its covenants or
agreements set forth in this Agreement.

 

7.2       Investor Right to Investigate an Event of Default. If in the
Investor’s reasonable opinion, an Event of Default has occurred, or is or may be
continuing:

 

(a)       the Investor may notify the Company that is wishes to investigate such
purported Event of Default;

 

(b)       the Company shall cooperate with the Investor in such investigation;

 

(c)       the Company shall comply with all reasonable requests made by the
Investor to the Company in connection with any investigation by the Investor and
shall (i) provide all information requested by the Investor in relation to the
Event of Default to the Investor; provided that the Investor agrees that any
materially price sensitive information and/or non-public information will be
subject to confidentiality, and (ii) provide all such requested information
within three (3) Business Days of such request; and

 

(d)       the Company shall pay all reasonable costs incurred by the Investor in
connection with any such investigation.

 

7.3       Remedies Upon an Event of Default

 

(a)       If an Event of Default occurs pursuant to Section 7.1(a), the Investor
shall have such remedies as is set forth in the Note.

 

25

 

 

(b)       If an Event of Default occurs pursuant to Section 7.1(b) or Section
7.1(c) and is not remedied within (i) two (2) Business Days for an Event of
Default occurring by the Company’s failure to comply with Sections 5.1(c) and
7.1(c) or Section 3.2 of the Note, or (ii) ten (10) Business Days from receipt
of notice of an Event of Default for all other Events of Default, provided,
however, that there shall be no cure period for an Event of Default described in
Section 2.1(i), 2.1(j) or 2.1(k) of the Note, the Investor may declare, by
notice to the Company, effective immediately, all outstanding obligations by the
Company under the Transaction Documents to be immediately due and payable in
immediately available funds and the Investor shall have no obligation to
consummate any Closing under this Agreement or to accept the conversion of any
Note into Conversion Shares.

 

(c)       If any Event of Default occurs and is not remedied within (i) two (2)
Business Days for an Event of Default occurring by the Company’s failure to
comply with Sections 5.1(c) and 7.1(c) or Section 3.2 of the Note, or (ii) ten
(10) Business Days from receipt of notice of an Event of Default for all other
Events of Default, provided, however, that there shall be no cure period for an
Event of Default described in Section 2.1(i), 2.1(j) or 2.1(k) of the Note, the
Investor may, by written notice to the Company, terminate this Agreement
effective as of the date set forth in the Investor’s notice.

 

8.       TERMINATION

 

8.1       Events of Termination. This Agreement:

 

(a)       may be terminated:

 

(i)       by the Investor on the occurrence or existence of a Securities
Termination Event or a Change of Control;

 

(ii)       by the mutual written consent of the Company and the Investor, at any
time;

 

(iii)       by either Party, by written notice to the other Party, effective
immediately, if the Closing has not occurred within two (2) Business Days of the
date of this Agreement or such later date as the Company and the Investor agree
in writing, provided that the right to terminate this Agreement under this
Section 8.1(a)(iii) is not available to any party that is in material breach of
or material default under this Agreement or whose failure to fulfill any
obligation under this Agreement has been the principal cause of, or has resulted
in the failure of the Closing to occur; or

 

(iv)       by the Investor, in accordance with Section 7.3(c).

 

8.2       Automatic Termination. This Agreement will automatically terminate,
without further action by the parties, at the time after the Closing that the
Principal Amount outstanding under the Note and any accrued but unpaid interest
is reduced to zero (0), whether as a result of Conversion or repayment by the
Company in accordance with the terms of this Agreement and the Note.

 

26

 

 

8.3       Effect of Termination.

 

(a)       Subject to Section 8.3(b), each party’s right of termination under
Section 8.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies.

 

(b)       If the Investor terminates this Agreement under Section 8.1(a)(i):

 

(i)       the Investor may declare, by notice to the Company, all outstanding
obligations by the Company under the Transaction Documents to be due and payable
(including, without limitation, the immediate repayment of any Principal Amount
outstanding under the Note plus accrued but unpaid interest) without
presentment, demand, protest or any other notice of any kind, all of which are
expressly waived by the Company, anything to the contrary contained in this
Agreement or in any other Transaction Document notwithstanding; and

 

(ii)       the Company must within five (5) Business Days of such notice being
received, pay to the Investor in immediately available funds the outstanding
Principal Amount for the Note plus all accrued interest thereon (if any), unless
the Investor terminates this Agreement as a result of an Event of Default and
provided that (A) subsequent to the termination under Section 8.1(a)(i), the
Investor is not prohibited by Law or otherwise from exercising its conversion
rights pursuant to this Agreement or the Note, (B) the Investor actually
exercises its conversion rights under this Agreement or the Note, and (C) the
Company otherwise complies in all respects with its obligation to issue
Conversion Shares in accordance with the Note (which obligation will survive
termination).

 

(c)       Upon termination of this Agreement, the Investor will not be required
to fund any further amount after the date of termination of the Agreement,
provided that termination will not affect any undischarged obligation under this
Agreement, and any obligation of the Company to pay or repay any amounts owing
to the Investor hereunder and which have not been repaid at the time of
termination.

 

(d)       Nothing in this Agreement will be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or to impair the right of any party to compel specific performance by
any other Party of its obligations under this Agreement.

 

(e)       Notwithstanding anything herein to the contrary, the Company’s
covenant under Section 5.8 of this Agreement shall survive the termination of
this Agreement in accordance with its terms.

 

9.       RIGHTS TO FUTURE STOCK ISSUANCES. Subject to the terms and conditions
of this Section 9 and applicable securities Laws, if at any time prior to the
second anniversary of the Closing, the Company proposes to offer or sell any New
Securities, the Company shall first offer the Investor the opportunity to
purchase up to ten percent (10%) of such New Securities. The Investor shall be
entitled to apportion the right of first offer hereby granted to it in such
proportions as it deems appropriate among itself and its Affiliates.

 

9.1       The Company shall give notice (the “Offer Notice”) to the Investor,
stating (a) its bona fide intention to offer such New Securities, (b) the number
of such New Securities to be offered, and (c) the price and terms, if any, upon
which it proposes to offer such New Securities.

 

27

 

 

9.2       By notification to the Company within ten (10) days after the Offer
Notice is given, or within five (5) days if the Company intends to close the
sale of such New Securities prior to such ten (10) day period, the Investor may
elect to purchase or otherwise acquire, at the price and on the terms specified
in the Offer Notice, up to ten percent (10%) of such New Securities. The closing
of any sale pursuant to this Section 10 shall occur within the later of ninety
(90) days of the date that the Offer Notice is given and the date of initial
sale of New Securities pursuant to Section 10.3.

 

9.3       The Company may, during the ninety (90) day period following the
expiration of the period provided in Section 9.2, offer and sell the remaining
portion of such New Securities to any Person or Persons at a price not less
than, and upon terms no more favorable to the offeree than, those specified in
the Offer Notice. If the Company does not enter into an agreement for the sale
of the New Securities within such period, or if such agreement is not
consummated within thirty (30) days of the execution thereof, the right provided
hereunder shall be deemed to be revived and such New Securities shall not be
offered unless first reoffered to the Investors in accordance with this Section
9.

 

9.4       The right of first offer in this Section 9 shall not be applicable to
Exempted Securities, any New Securities registered for sale under the 1933 Act,
or the securities identified in Schedule 5.7.

 

10.       GENERAL PROVISIONS

 

10.1       Fees and Expenses. Prior to the date of this Agreement, the Company
has paid Morgan, Lewis & Bockius LLP $20,000. At the Closing, the Company shall
reimburse the Investor up to an additional $20,000 of due diligence costs and
reasonable fees and disbursements of Morgan, Lewis & Bockius LLP in connection
with the preparation of the Transaction Documents it being understood that
Morgan, Lewis & Bockius LLP has not rendered any legal advice to the Company in
connection with the transactions contemplated hereby and that the Company has
relied for such matters on the advice of its own counsel. Except as specified
above, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of the Transaction Documents. The Company shall pay all stamp and
other taxes and duties levied in connection with the sale of the Note and
Closing Shares.

 

28

 

 

10.2       Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via email at the email address
specified in this Section prior to 5:00 p.m. (New York time) on a Business Day,
(b) the next Business Day after the date of transmission, if such notice or
communication is delivered via email at the email address specified in this
Section on a day that is not a Business Day or later than 5:00 p.m. (New York
time) on any date and earlier than 11:59 p.m. (New York time) on such date, (c)
the Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as follows:

 

If to the Company:

 

Boxlight Corporation
1045 Progress Circle
Lawrenceville, GA 30043
Telephone: (404) 891-1122
Email: michael.pope@boxlight.com
Attention: Michael Pope, Chief Executive Officer

 

With a copy (which shall not constitute notice) to:

 

Michelman & Robinson, LLP

10880 Wilshire Blvd., 19th floor

Los Angeles, CA 90024

(424)-365-6024

Email: sweiss@mrllp.com

Attention: Stephen A. Weiss, Esq.

 

If to the Investor:

 

Lind Global Asset Management, LLC
c/o The Lind Partners LLC
444 Madison Avenue, Floor 41
New York, NY 10022
Telephone: (646) 395-3931
Email: jeaston@thelindpartners.com and

notice@thelindpartners.com

Attention: Jeff Easton

 

With a copy (which shall not constitute notice) to:

 

Morgan, Lewis & Bockius LLP
One Federal Street
Boston, MA 02110
Telephone: (617) 951-8211
Email: bryan.keighery@morganlewis.com
Attention: Bryan S. Keighery

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

10.3       Severability. If any provision of this Agreement is held by a court
of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Agreement will not in any way
be affected or impaired thereby.

 

29

 

 

 

10.4       Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, without reference to
principles of conflict of Laws or choice of Laws.

 

10.5       Jurisdiction and Venue. Any action, proceeding or claim arising out
of, or relating in any way to this Agreement shall be brought and enforced in
the New York Supreme Court, County of New York, or in the United States District
Court for the Southern District of New York. The Company and the Investor
irrevocably submit to the jurisdiction of such courts, which jurisdiction shall
be exclusive, and hereby waive any objection to such exclusive jurisdiction or
that such courts represent an inconvenient forum. The prevailing party in any
such action shall be entitled to recover its reasonable and documented
attorneys’ fees and out-of-pocket expenses relating to such action or
proceeding.

 

10.6       WAIVER OF RIGHT TO JURY TRIAL. THE COMPANY AND THE INVESTOR HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS.

 

10.7       Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Securities.

 

10.8       Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

10.9       Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Investor.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

10.10       Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

30

 

 

10.11       Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of and be enforceable by, the Company and the Investor and
their respective successors and assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Investor. The Investor may assign any or all of its rights under
this Agreement to any Person to whom the Investor assigns or transfers any
Securities, provided such transferee agrees in writing to be bound, with respect
to the transferred Securities, by the provisions hereof that apply to the
“Investor” and such transferee is an accredited investor.

 

10.12       No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

10.13       Further Assurances. Each party hereto shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

10.14       Counterparts. This Agreement may be executed in two identical
counterparts, both of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. Signature pages delivered by facsimile or e-mail
shall have the same force and effect as an original signature.

 

10.15       Specific Performance. The Company acknowledges that monetary damages
alone would not be adequate compensation to the Investor for a breach by the
Company of this Agreement and the Investor may seek an injunction or an order
for specific performance from a court of competent jurisdiction if (a) the
Company fails to comply or threatens not to comply with this Agreement or (b)
the Investor has reason to believe that the Company will not comply with this
Agreement.

 

[Signature Page Follows]

 

31

 

 

IN WITNESS WHEREOF, the undersigned have executed this Securities Purchase
Agreement as of the date first set forth above.

 

COMPANY:   INVESTOR:       BOXLIGHT CORPORATION   Lind GLOBAL Asset management,
llc       By: /s/ Michael Pope   By: /s/ Jeff Easton Name: Michael Pope   Name:

Jeff Easton

Title: Chief Executive Officer   Title: Authorized Signatory

 

[Signature Page of Securities Purchase Agreement]

 

 

 

 

EXHIBIT A

 

FORM OF THIRD AMENDED AND RESTATED SECURITY AGREEMENT

 

[See attached]

 

 

 

 

EXHIBIT B

 

FORM OF NOTE

 

[See attached]

 

 

 